                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ARTHUR R. TALBOT and
KELLEY A. BEZRUTCH,

                        Plaintiffs,                                     Case Number 19-10214
v.                                                                      Honorable David M. Lawson

U.S. BANK, National Association,

                        Defendant.
                                                /

                OPINION AND ORDER GRANTING MOTION TO DISMISS
                      AND DISMISSING CASE WITH PREJUDICE

        After falling behind on their mortgage payments, and unsuccessfully pursuing several

lawsuits, the plaintiffs lost their home to foreclosure. They have filed yet another lawsuit, this

time alleging fraud against the foreclosing bank, based on the premise that the bank misrepresented

throughout the foreclosure proceedings that it had a valid claim on the property. The plaintiffs

continue to assert that alleged defects in the chain of title rendered that claim false. But the validity

of the bank’s interest was an essential fact that anchored each of the judgments against the plaintiffs

in the state court cases. Since that fact was determined against them, it cannot be contested here

without running afoul of established preclusion doctrines. For this reason, the defendant’s motion

to dismiss the complaint must be granted and the case must be dismissed.

                                                    I.

        Because this is a motion to dismiss, the following facts are stated as alleged in the plaintiffs’

extensive (38-page, 191-paragraph) complaint, except where otherwise noted.

        In August 2005, plaintiffs Arthur Talbot and Kelley Bezrutch entered into a purchase

contract to buy their former home on South Huron River Drive in Ypsilanti, Michigan for
$574,000. They made a down-payment of $86,100 and financed the balance of $487,900 with a

loan made by Wilmington Finance. The loan was secured by a mortgage. The loan was

“securitized” into a trust arrangement with defendant U.S. Bank, N.A. as Trustee. The plaintiffs

allege that there were improprieties in the transfer of the mortgage via the trust, including that

transfers of interest were not recorded or were back-dated so that they appeared to have occurred

years before they actually happened. The plaintiffs eventually ran into problems keeping up with

their payments on the mortgage, and defendant U.S. Bank initiated a foreclosure proceeding in

state court on December 10, 2009.

       The plaintiffs allege that the defendant “misrepresented” throughout the foreclosure

proceedings that it had a valid claim on the property, when, because of the alleged defects in the

chain of title, in fact it had none. Throughout 2010, the plaintiffs attempted to negotiate a loan

modification with the defendant, but to no avail.       At some point, the defendant’s counsel

represented that the sheriff’s sale “would be adjourned” to December 9, 2010, so that the plaintiffs

could further pursue a loan modification. However, when plaintiffs spoke to loan servicing agents

in November 2010, they were told that the law firm plaintiffs had been “working with” was not

assigned to the account, and that the plaintiffs should communicate with the defendant directly and

continue to submit information to support the loan modification request. Plaintiffs communicated

further with the defendant during 2011 and were given conflicting reports about the status of their

account. And at one point they received a letter indicating that their monthly payment had been

increased by more than $2,000 per month to cover the accrued delinquency.

       On September 8, 2011, while the defendant was still telling the plaintiffs that their loan

was merely “delinquent” and not “in foreclosure,” a sheriff’s sale was held, at which the defendant

was the high bidder. In April 2012, the defendant’s agents presented to the plaintiffs a “move out



                                                -2-
agreement” indicating that the defendant had obtained title to the property by the foreclosure sale

and proposing that if the plaintiffs moved out by May 28, 2012, then the defendant would pay

them $3,385. Plaintiffs heard nothing further until they were served with an eviction complaint

on May 7, 2012. The plaintiffs initially failed to appear at a hearing due to their misunderstanding

about which court the case was filed in, and a default judgment was entered against them.

       The plaintiffs retained counsel who negotiated a consent order under which plaintiffs

would retain possession of the home for another month, during which the defendant represented

that they could continue to negotiate a redemption of the property. However, after the consent

order was issued, the defendant refused to entertain the plaintiffs’ offer to make a lump sum

payment to retire the delinquency on the loan. The plaintiffs continued to make offers to redeem

the property, which were refused. Eventually, in July 2012, an eviction notice was posted at the

property, and plaintiffs’ counsel withdrew from the case, after representing that he “could not

accomplish anything further.”

       In August 2012, the plaintiffs filed a motion to stay the eviction, which was granted by the

state court. A mediation was scheduled, but the plaintiffs did not attend because a notice of the

mediation date was mailed to the wrong address. Because they failed to appear, a default judgment

again was entered. However, the plaintiffs managed to retain new counsel, who successfully

moved to set aside the default. A new mediation date was scheduled, and the state court ordered

the plaintiffs to pay $3,300 per month into an escrow account, which they did. The plaintiffs then

offered to redeem the property for a cash payment of $285,000, which was above its market value

but below the loan balance. The plaintiffs and their counsel appeared at a July 22, 2013 mediation

hearing, at which they were told that the property had been sold by defendant at auction.




                                                -3-
       The state court held a hearing to determine the status of the case after the “surprise” auction

sale. At that hearing, defendant’s counsel represented that the defendant would not consider any

offer other than redemption for the full deficiency amount of more than $574,000. The state court

judge ordered the parties to continue negotiating and to attempt to reach a repurchase agreement

and to return to court in two months time. On September 30, 2013, another hearing was held at

which defendant’s counsel again refused to entertain any offer less than repurchase for the full

redemption amount. The state court then entered an order vacating the stay of eviction and giving

the plaintiffs 45 days to vacate the property. A writ of restitution was issued on December 12,

2013, and, after a brief stay of execution was granted, the plaintiffs moved out on January 7, 2014.

       The plaintiffs allege that the defendant falsely represented throughout the foreclosure

process that it was the holder of the mortgage, and that it had a right to foreclose on the property,

but that it was willing to work with the plaintiffs to negotiate a repurchase agreement. However,

the plaintiffs contend, throughout the process another lender (Bank of America) actually owned

the loan, not the defendant, and, as a result, the defendant never had any right to possession, despite

its attempts to record back-dated assignments of interest purporting to transfer the loan to it. The

plaintiffs allege that “they suffered serious injury in that [they] lost their home to foreclosure and

were evicted from their home in the middle of the Winter of 2014, lost much of [the] contents of

their home, and [the plaintiffs] and their children were forced to split up and live in different

counties with such of their relatives who could accommodate them, the entire process of which in

turn, caused serious psychological/emotional trauma to Plaintiffs and to their children and physical

harm to Plaintiffs.” Compl. ¶ 191, ECF No. 1, PageID.37. It appears to be undisputed that the

plaintiffs never exercised their statutory right of redemption after the foreclosure sale.




                                                 -4-
       Although not discussed in the complaint, it appears to be undisputed — and confirmed by

state court public records — that the plaintiffs subsequently filed a quiet title action against the

present owner of the home, alleging that the foreclosure was invalid based on the same

improprieties discussed above. The case eventually was dismissed on a motion for summary

disposition. The plaintiffs appealed, and in its order affirming the dismissal the Michigan Court

of Appeals stated the following brief recap:

       Although the property in this case was foreclosed on and the redemption period
       expired, plaintiffs nevertheless argue that they have a continuing interest in the
       property, which is evidenced by a post-foreclosure assignment. However, it is
       undisputed that plaintiffs fell behind in their payments, U.S. Bank initiated
       foreclosure, U.S. Bank purchased the property, U.S. Bank was issued a sheriff’s
       deed, and plaintiffs failed to redeem the property. Accordingly, plaintiffs’ interest
       in the property was extinguished.

Talbot v. Davis, No. 323240, 2015 WL 9257863, at *1 (Mich. Ct. App. Dec. 17, 2015). The

plaintiffs also evidently filed suit against the defendant’s law firm, Orlans Associates, P.C.,

alleging that it wrongfully converted funds deposited into the escrow account during the

foreclosure proceedings. That case also was dismissed summarily.

       The plaintiffs filed their complaint in this Court on January 29, 2019. The defendant

responded with its motion to dismiss.

                                                II.
                                                A.

       The defendant brought its motion to dismiss under both Federal Rule of Civil Procedure

12(b)(1) and 12(b)(6). Rule 12(b)(1) “provides for the dismissal of an action for lack of subject

matter jurisdiction.” Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir. 2014). The defendant

argues that the plaintiffs’ complaint amounts to little more than an attack on the state court

judgments of eviction and denying their quiet title claim. Therefore, it says, only the Supreme

Court has jurisdiction to entertain such a challenge, according to the Rooker-Feldman doctrine.


                                                -5-
       “The Rooker-Feldman doctrine bars lower federal courts from conducting appellate review

of final state-court judgments because 28 U.S.C. § 1257 vests sole jurisdiction to review such

claims in the Supreme Court.” Berry v. Schmitt, 688 F.3d 290, 298 (6th Cir. 2012) (citing Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005)). “Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983), hold that only the Supreme Court may review judgments entered by state courts in civil

litigation.” Fowler v. Benson, 924 F.3d 247, 254 (6th Cir. 2019). The eponymous “doctrine,

therefore, bars a lower federal appellate court from reviewing a plaintiff’s claim when a state

court’s judgment is the source of the plaintiff’s injury.” Ibid.

       Here, the plaintiffs’ claim is based on common law fraud. It is true that the premises

underlying that claim are inconsistent with the state court judgments, but the plaintiffs are not

attacking the judgments as such. They do not seek to set aside the judgment of eviction or recover

title to the property.   Instead, they seek to recover damages stemming from the allegedly

independent fraudulent actions of the defendant that instigated the foreclosure, which resulted

inevitably thereafter in the dispossession.

       It is well settled that “[t]he Rooker–Feldman doctrine . . . is confined to cases of the kind

from which the doctrine acquired its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine does not “stop a district court from

exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court a

matter previously litigated in state court. If a federal plaintiff presents some independent claim,

albeit one that denies a legal conclusion that a state court has reached in a case to which he was a



                                                 -6-
party, then there is jurisdiction and state law determines whether the defendant prevails under

principles of preclusion.” Id. at 293 (quotations omitted).

       In the foreclosure context, the Sixth Circuit repeatedly has held that a suit premised on

independently fraudulent conduct by a defendant, not comprising a direct attack on the judgment

of possession, is not barred by Rooker-Feldman. See, e.g., Veasley v. Fed. Nat. Mortg. Ass’n

(FNMA), 623 F. App’x 290, 295 (6th Cir. 2015) (“Veasley’s complaint claims that the defendants

engaged in independent acts, i.e. the assignment of a faulty mortgage in violation of Mich. Comp.

Laws § 600.3204, which gave rise to the state court’s judgment of possession. Rooker-Feldman

does not preclude this court’s jurisdiction over Veasley’s case because the previous action in

Michigan’s 46th court, in which Fannie Mae sought to recover possession of 24669 Lafayette, was

merely a continuation of the injury stemming from BAC’s faulty assignment and subsequent

foreclosure proceedings. Veasley does not claim that the state court judgments are unconstitutional

or in violation of federal law; instead Veasley raises an independent claim which this court has

jurisdiction to review.”); Brown v. First Nationwide Mortg. Corp., 206 F. App’x 436, 440 (6th Cir.

2006) (“Brown’s allegations of fraud in connection with the state court proceedings . . . did not

constitute complaints of injuries caused by the state court judgments, because they do not claim

that the source of Brown’s alleged injury is the foreclosure decree itself. Instead, the claims

concern the actions of defendant First Nationwide (and others) that preceded the decree. Therefore,

Brown’s claim that the mortgage foreclosure decree was procured by fraud is not barred by

Rooker-Feldman.”). Those cases stand in contrast with suits where the plaintiffs seek directly or

by implication to overturn the state court judgment, which Rooker-Feldman does prohibit. E.g.,

Givens v. Homecomings Fin., 278 F. App’x 607, 609 (6th Cir. 2008) (“Givens requests in his

complaint . . . a temporary injunction that would ‘enjoin Defendants from physically entering onto



                                                -7-
plaintiff’s property’ and that would ‘dispose of any other civil or procedural action regarding the

subject property.’ Because the point of this suit is to obtain a federal reversal of a state court

decision, dismissal on the grounds of Rooker-Feldman was appropriate.”). That is true regardless

of how “intertwined” the factual premises of the causes of action are with any dispositive facts

contested in the state court action. Todd v. Weltman, Weinberg & Reis Co., L.P.A., 434 F.3d 432,

437 (6th Cir. 2006) (“This situation was explicitly addressed by the Exxon Mobil Court when it

stated that even if the independent claim was inextricably linked to the state court decision,

preclusion law was the correct solution to challenge the federal claim, not Rooker-Feldman.”).

       The defendant’s jurisdictional challenge is not well taken. It does not furnish a basis to

dismiss the complaint.

                                                  B.

       The defendant also invokes Rule 12(b)(6), however, contending for several reasons that

the complaint fails to state a viable claim. “To survive a motion to dismiss [under that rule], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 547 (2007)). A “claim is facially plausible when a plaintiff ‘pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Matthew N. Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th

Cir. 2018) (quoting Iqbal, 556 U.S. at 678). When reviewing the motion, the Court “must ‘construe

the complaint in the light most favorable to the plaintiff[] [and] accept all well-pleaded factual

allegations as true.’” Id. at 951 (quoting Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)).

       When deciding a motion under Rule 12(b)(6), the Court looks only to the pleadings. Jones

v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). But the Court also may consider the



                                                 -8-
documents attached to them, Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327,

335 (6th Cir. 2007) (citing Fed. R. Civ. P. 10(c)), documents referenced in the pleadings that are

“integral to the claims,” id. at 335-36, documents that are not mentioned specifically but which

govern the plaintiff's rights and are necessarily incorporated by reference, Weiner v. Klais & Co.,

Inc., 108 F.3d 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema, N.A.,

534 U.S. 506 (2002), and matters of public record, Northville Downs v. Granholm, 622 F.3d 579,

586 (6th Cir. 2010); see also Cates v. Crystal Clear Tech., LLC, 874 F.3d 530, 536 (6th Cir. 2017)

(instructing that “‘[w]hen a written instrument contradicts allegations in the complaint to which it

is attached, the exhibit trumps the allegations.’”) (quoting Williams v. CitiMortgage, Inc., 498 F.

App’x 532, 536 (6th Cir. 2012)). However, beyond that, assessment of the facial sufficiency of

the complaint ordinarily must be undertaken without resort to matters outside the pleadings.

Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010).

       The defendant contends that the plaintiffs have not stated a viable claim in their complaint

because their attempt to relitigate the propriety of the foreclosure is barred by the doctrine of res

judicata, they have no legal interest in the property and thus have no standing to challenge the

assignment of the mortgage which preceded the foreclosure, the fraud claims all are time-barred,

and the fraud allegations are not pleaded with sufficient particularly under Rule 9(b). Only the

first of those arguments need be addressed.

       Res judicata and its sister doctrine, collateral estoppel, are sometimes referred to,

respectively, as claim preclusion and issue preclusion. “Claim and issue preclusion generally

prevent parties from raising an argument that they already fully litigated in an earlier legal

proceeding.” Anderson v. City of Blue Ash, 798 F.3d 338, 350 (6th Cir. 2015). “‘State-court

judgments are given the same preclusive effect under the doctrines of res judicata and collateral



                                                -9-
estoppel as they would receive in courts of the rendering state.’” Ibid. (quoting Ohio ex rel. Boggs

v. City of Cleveland, 655 F.3d 516, 519 (6th Cir. 2011)). “In other words, if an individual is

precluded from litigating a suit in state court by the traditional principles of res judicata, he is

similarly precluded from litigating the suit in federal court.” Ibid. (quotations omitted). The Court

will “‘look to the state’s law to assess the preclusive effect it would attach to that judgment.’” Ibid.

       These preclusion doctrines bar the plaintiffs from relitigating for a third time the sole

substantive question on which their fraud claim turns, which is whether the defendant had the legal

standing to initiate a foreclosure proceeding against their home. The plaintiffs’ complaint is replete

with allegations of other improprieties by the defendant, which center principally around (1) the

allegedly defective, fraudulent, or invalid conveyance to the defendant of its asserted ownership

interest in the mortgage, and (2) repeated broken or illusory promises to entertain overtures by the

plaintiffs aimed at securing a loan modification or redemption of the property. However, the

gravamen of the fraud claim is best illustrated by the plaintiffs own pleading at the outset of the

complaint:

       Plaintiffs dispute the title and ownership of the Property in that the originating
       mortgage lender (Wilmington Finance), and others alleged to have ownership of
       Plaintiffs’ mortgage and note, have unlawfully sold, assigned and/or transferred
       their ownership and security interest in Plaintiffs’ mortgage and note, and, thus, do
       not have lawful ownership or a security interest in the Property sufficient to
       foreclose on the Property.

       For these reasons, the Court should find that Defendant fraudulently obtained title
       to the Property, as further alleged below, and award to Plaintiffs damages they have
       incurred as a result of Defendant’s fraudulent conduct against Plaintiffs.

Compl. ¶ 12-13, ECF No. 1, PageID.4. Moreover, the plaintiffs disclaim in their response any

attempt to pursue claims premised on broken promises or defective assignments; instead, they

explain that those allegations were added merely as “background” to illustrate how the defendant

misrepresented its legal standing. They insist that their sole substantive claim of fraudulent


                                                 -10-
misconduct is based on the defendant’s wrongful commencement and continuation of foreclosure

and possession actions that it had no standing to bring in the first instance.

       The plaintiffs, therefore, have trained their sights on the one fact essential to their fraud

claim, namely, that the defendant misrepresented that it had a legal interest in the property. It is

elementary that to prevail on their fraud claim the plaintiffs must plead and prove that the defendant

represented that it had standing to foreclose, and that the representation was false. Johnson v. USA

Underwriters, --- N.W.2d ---, No. 340323, 2019 WL 2111326, at *3 (Mich. Ct. App. May 14,

2019). But that fact necessarily has been decided against them in two state court proceedings.

                                                  1.

       Under Michigan law, “[r]es judicata applies if ‘(1) the prior action was decided on the

merits, (2) both actions involve the same parties or their privies, and (3) the matter in the second

case was, or could have been, resolved in the first.’” Ibid. (quoting Adair v. State, 470 Mich. 105,

121, 680 N.W.2d 386, 396 (2004)). Here, the judgment of possession in the eviction proceeding

has conclusive res judicata effect on the question whether the defendant had the right to foreclose

and obtain possession of the home. First, it is undisputed that the summary proceeding was decided

on the merits when, after considerable litigation, a judgment of possession and writ of restitution

were issued by the state court. Second, the parties were identical in both suits.

       Third, the question whether the defendant had the right to foreclose on the property and

obtain possession necessarily and conclusively was settled adversely to the plaintiffs by the

issuance of the judgment dispossessing them of the home. Michigan’s statute governing summary

proceedings for possession, Michigan Compiled Laws § 600.5714(1)(g), provides that “‘[a] person

entitled to possession of premises may recover possession by summary proceedings . . . [w]hen a

person continues in possession of premises sold by virtue of a mortgage or execution, after the



                                                -11-
time limited by law for redemption of the premises.’” Johnston v. Sterling Mortg. & Inv. Co., 315

Mich. App. 724, 757, 894 N.W.2d 121, 137 (2016). The Johnston court confronted and squarely

rejected claims identical to those raised in the present suit, where a plaintiff attempted in a

subsequent quiet title action to relitigate the propriety of the defendants’ title claim that was a

necessary premise of the summary judgment for possession. As the court held, “[t]he statute

merely provides that possession is not a landlord’s only remedy [and] ‘[n]othing in the statute or

in JAM Corp. v. AARO Disposal, Inc., 461 Mich. 161, 600 N.W.2d 617 (1999), stands for the

proposition that, having litigated in the district court the issue who has the right to the premises,

that question can be relitigated de novo in a subsequent suit. Such an approach would empty Mich.

Comp. Laws § 600.5701 et seq. of all significance.’” Johnston, 315 Mich. App. at 757, 894

N.W.2d at 138 (quoting Sewell v. Clean Cut Mgmt., Inc., 463 Mich. 569, 575, 621 N.W.2d 222,

224 (2001)).

       The plaintiffs principally cite the Michigan Supreme Court’s JAM Corporation decision

for the proposition that claims which “could have been brought” in the summary eviction

proceeding but were not actually litigated are not subject to the ordinarily broad preclusion of all

potential claims under Michigan’s concept of claim preclusion. But as the Sewell court explained,

the question here is settled by a straightforward application of Michigan’s rule of res judicata

because the issue of the propriety of the defendant’s title claim and right to obtain possession which

the plaintiffs now seek to revisit was actually litigated, and comprised the precise central legal

question squarely and necessarily taken up by the eviction court:

       Our decision in JAM Corp. said nothing about the preclusive effect of claims
       actually litigated in the summary proceedings. Thus, the “other claims of relief,”
       described in JAM Corp. were those claims that “could have been” brought during
       the summary proceedings, but were not. This Court was not describing subsequent
       claims involving the issues actually litigated in the summary proceedings.



                                                -12-
       In the present case, Ms. Sewell sought damages for personal injuries suffered on
       Mr. Cruse’s premises and for damage to personal property. Mr. Cruse says she was
       a trespasser and that the circuit court should have granted a directed verdict in his
       favor. We need not decide in this opinion the full effect of the district court’s
       judgment and writ, with respect to the status of Ms. Sewell as she entered the
       premises or the extent, if any, of Mr. Cruse’s duty toward her. However, we do hold
       that, where the district court judgment and writ have not been reversed or vacated,
       they are conclusive on the narrow issue whether the eviction was proper.

       Unlike JAM Corp., this case presents a question regarding the preclusive effect of
       a claim that was actually litigated in the summary proceeding. Therefore, the
       limited statutory exception to Michigan’s res judicata rule does not apply.

Sewell, 463 Mich. at 576-77, 621 N.W.2d at 225 (quotations and citations omitted).

       In summary proceedings under Michigan law, the plaintiff — in this case U.S. Bank — has

the burden to prove that it has a right to possession of the property. Rathnaw v. Hatch, 281 Mich.

402, 404, 275 N.W. 189, 189 (1937). That essential element, therefore, must have been “actually

litigated” in the eviction and quiet title proceedings.

       Just as in the Sewell case, the plaintiffs here seek to recover purported “damages” that

flowed from what they allege was a fraudulently instigated eviction. But they are barred from

relitigating whether the defendant had the legal standing — that is, had an interest in the property

— to obtain its judgment of possession, because that question necessarily was litigated and settled

in the summary proceeding.

                                                  2.

       The plaintiffs did not raise any counter-claim for “fraud” in the eviction case, and such a

claim nominally would not be barred by Michigan’s rule against claim preclusion (except as noted

above), due to the limited application of that concept to summary proceedings for possession. See

JAM Corp., 461 Mich. at 168-69, 600 N.W.2d at 621 (recognizing that “the Legislature took

[summary proceedings] cases outside the realm of the normal rules concerning merger and bar in

order that attorneys would not be obliged to fasten all other pending claims to the swiftly moving


                                                 -13-
summary proceedings”). However, the plaintiffs are additionally barred from pursuing any such

claims here by the application of collateral estoppel (a.k.a. issue preclusion) based on the later

quiet title action. That is because all the claims of fraudulent conduct by the defendant expressly

were pleaded by the plaintiffs in their complaint in the quiet title suit, which was against

defendant’s successor in interest, and those claims were dismissed on the merits by the state court

and affirmed on appeal.

       Under Michigan law, “‘[c]ollateral estoppel bars relitigation of an issue in a new action

arising between the same parties or their privies when the earlier proceeding resulted in a valid

final judgment and the issue in question was actually and necessarily determined in that prior

proceeding.’” Ibid. (quoting Leahy v. Orion Twp., 269 Mich. App. 527, 530, 711 N.W.2d 438,

441 (2006)). “Unlike res judicata, which precludes relitigation of claims, collateral estoppel

prevents relitigation of issues, which presumes the existence of an issue in the second proceeding

that was present in the first proceeding.” Ibid. (citations omitted). “‘Generally, for collateral

estoppel to apply three elements must be satisfied: (1) a question of fact essential to the judgment

must have been actually litigated and determined by a valid and final judgment; (2) the same parties

must have had a full and fair opportunity to litigate the issue; and (3) there must be mutuality of

estoppel.’” Ibid. (quoting Monat v. State Farm Ins. Co., 469 Mich. 679, 682-84, 677 N.W.2d 843,

845-46 (2004)).

       First, there is no question that the judgment in the quiet title action was a valid and final

judgment, which was upheld on appeal. The plaintiffs here argue that the claims were different

because the Davis “action was one to quiet title based on the existence of two competing title

chains, the alleged inferior chain being held by Davis.” But as to the specific issue of the propriety

of U.S. Bank’s institution of the foreclosure, and the validity of its ensuing deed, the factual



                                                -14-
grounds of the claims in both cases are identical. The plaintiffs thus are estopped from relitigating

the merits of the same issue that already was resolved against them when their claims in the Davis

case were dismissed with prejudice. Because the claim of superior title actually was raised by the

plaintiffs in the quiet title action and determined adversely to them, they are barred from

relitigating it here. In re Dott Acquisition, LLC, 520 B.R. 588, 607 (Bankr. E.D. Mich. 2014)

(“[T]he ownership of the Real Property and Equipment was expressly placed in issue in the

counterclaim filed by Dott Acquisition in the Oakland County Lawsuit. Paragraph 58 of the

counterclaim sought a declaration that TTOD has no right to maintain any action for the return of

the Real Property and Equipment. The issue of ownership was actually litigated in the Oakland

County Circuit Court. [T]he issue of ownership of the Real Property and Equipment was

necessarily determined, unfavorably to Dott Acquisition, by the express dismissal of Dott

Acquisition’s counterclaims in the Opinion and the Judgment.”); Johnston v. Sterling Mortg. &

Inv. Co., 315 Mich. App. 724, 756, 894 N.W.2d 121, 137 (2016) (“[T]he summary proceeding

involved the same parties as the present case (or their privies), the case was decided on its merits,

and Appellants raised the argument that Appellees frustrated their attempts to redeem the property;

therefore, res judicata and collateral estoppel precluded Appellants from bringing the quiet title

action.”); Bryan v. JPMorgan Chase Bank, 304 Mich. App. 708, 716, 848 N.W.2d 482, 486 (2014)

(“In this case, the prior eviction involved the same parties as the present case, the case was decided

on its merits, and plaintiff raised the argument that the foreclosure was void ab initio; therefore,

res judicata and collateral estoppel precluded plaintiff from bringing this quiet title action.”);

Laues v. Roberts, No. 14-12313, 2015 WL 1412631, at *7 (E.D. Mich. Mar. 25, 2015) (“All of the

requirements for issue preclusion are also satisfied in this case, with regard to the Laueses’

allegations attacking the validity of the mortgages and fraud in connection with the mortgage loans.



                                                -15-
That is, those issues were raised and actually litigated in Laues I, the determination of those issues

was necessary to the outcome of the proceeding, Judge Roberts issued a final judgment on the

merits in Laues I, and the Laueses had a full and fair opportunity to litigate those issues.

Accordingly, the Laueses’ claims are barred by both claim and issue preclusion.”).

        Second, the plaintiffs certainly had a “full and fair opportunity” to litigate the pleaded

claims of fraud, which were set out in their complaint in materially identical detail to the claims

set forth in their pleadings here. The plaintiffs counter that they “would not have had factual

development sufficient to bring a full fraud claim against Defendant.” But that contention is belied

by the factual recitations in the quiet title complaint, which are materially identical in substance to

their pleadings of U.S. Bank’s improprieties described in this case. The plaintiffs alleged in their

complaint in the quiet title case that the defendant, Robert Davis, was a “successor-in-interest to

the Property through a ‘Covenant Deed’ provided by [U.S. Bank, N.A.] to Defendant dated

February 27, 2014.” Compl. ¶ 4, ECF No. 7-12, PageID.230, Talbot v. Davis, No. 14-386

(Washtenaw Cty. Cir. Ct. Apr. 21, 2014). The plaintiffs claimed that the “Defendant’s Covenant

Deed to the Property is invalid and unenforceable,” for the verbatim reasons recited in their present

complaint, including that the assignment of the mortgage was invalid and not recorded, and that it

violated various other statutory and regulatory requirements. Compl. ¶ 5, PageID.230-37. The

plaintiffs alleged that their title claim was superior to Davis’s due to the defects in the chain of title

obtained by U.S. Bank, N.A., which, according to them, invalidated Davis’s title. The plaintiffs’

claim of superior title was dismissed on the merits by the state court and affirmed on appeal.

        Third, the estoppel is mutual because, had the suit gone otherwise, Davis would have been

as bound to the result as were the plaintiffs when their claims failed. The plaintiffs point out that

the Davis lawsuit involved different parties, since U.S. Bank, N.A. was not named as a defendant,



                                                  -16-
and they argue that Davis was not in privity with U.S. Bank. But the argument that privity does

not obtain is contrary to well settled Michigan law.

       “In order to find privity between a party and a nonparty, Michigan courts require both a

substantial identity of interests and a working or functional relationship in which the interests of

the non-party are presented and protected by the party in the litigation.” Peterson Novelties, Inc.

v. City of Berkley, 259 Mich. App. 1, 13, 672 N.W.2d 351, 359 (2003) (quotations omitted). It is

well settled under Michigan law that in a title contest privity embraces a successor in interest by

purchase from a party to a prior action for possession. Id. at 13 n.9, 672 N.W.2d at 359 n.9 (“[E]ven

if Barman was not the owner at the relevant time, a privy includes one who, after rendition of the

judgment, has acquired an interest in the subject matter affected by the judgment through one of

the parties, as by inheritance, succession, or purchase.”) (citing Wildfong v. Fireman’s Fund Ins.

Co., 181 Mich. App. 110, 448 N.W.2d 722 (1989)). The element of privity is satisfied.

                                                III.

       The Court has subject matter jurisdiction over the claims pleaded and the suit is not barred

by Rooker-Feldman. However, the plaintiffs are barred by claim- and issue-preclusion principles

from relitigating the propriety of the defendant’s claim to possession and title of their home, which

conclusively was settled by the prior actions for eviction and quiet title. Those prior actions,

including the pleadings and judgments filed in those cases, are matters of public record properly

considered when adjudicating this motion to dismiss under Rule 12(b)(6). Because they are barred

from prevailing on an essential element of their fraud claim, the plaintiffs have not stated a claim

for which relief can be granted.

       Accordingly, it is ORDERED that the defendant’s motion to dismiss the complaint (ECF

No. 7) is GRANTED.



                                                -17-
      It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: September 3, 2019


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first-class U.S. mail on September 3, 2019.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                                -18-
